IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS

                                        NO. WR-58,309-06


                           IN RE STEVEN HENRY YOUNG, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                 CAUSE NO. 1296511-B IN THE 174TH DISTRICT COURT
                              FROM HARRIS COUNTY


       Per curiam.

                                             ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. Relator filed an application for a writ of habeas corpus in

the 174th District Court of Harris County on May 1, 2015. The District Court entered a timely order

designating issues. More than 180 days has passed since the date the State received the application

on May 4, 2015, and the application has not been timely forwarded to this Court as mandated by

Texas Rule of Appellate Procedure 73.4(b)(5).

       Respondent, the District Clerk of Harris County, is ordered to file a response, which may be

made by submitting the record on such habeas corpus application, submitting proof of the date of
receipt by the State showing 180 days has not yet elapsed, or stating that Relator has not filed an

application for a writ of habeas corpus in Harris County. This application for leave to file a writ of

mandamus shall be held in abeyance until Respondent has submitted the appropriate response. Such

response shall be submitted within 30 days of the date of this order.



Filed: September 28, 2016
Do not publish